Citation Nr: 1424456	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs VA) regional
office (RO) located in Columbia, South Carolina.  Jurisdiction was later transferred to the RO in Roanoke, Virginia.

In December 2011, the Board reopened and remanded the Veteran's claim for further development.  A more detailed procedural posture is set forth in the December 2011 Board decision and remand.  This matter is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from August 1969 to August 1971, including service in the Republic of Vietnam.  He claims that he has PTSD as a result of enemy attacks during his service in the Republic of Vietnam.

The Board notes by way of background (as explained in greater detail in the prior December 2011 Board decision and remand) that the evidence of record shows diagnosed PTSD, and the Board has already conceded the Veteran's reported stressor involving "fear of hostile military or terrorist activity" from alleged enemy attacks on his unit.  See 38 C.F.R. § 3.304(f) (2013); VA Treatment Record, December 2007.  Because, however, it was not clear whether the Veteran's diagnosed PTSD relates to the conceded stressor, consistent with the foregoing regulation, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  The examination was scheduled for January 2012, but the Veteran failed to appear.  The Board notes, however, that there is no record of the notice to the Veteran of the date, time, and location of the examination in the claims file (albeit the Board does acknowledge his history of failure to appear and postponements for his scheduled Board hearings as well).  Therefore, the Board finds that a remand is necessary to afford the Veteran one more opportunity to appear for a VA examination.  A copy of the notice mailed to the Veteran of the date, time, and location of the scheduled VA examination should be associated with the claims file, and the Veteran should be notified of the consequences under 38 C.F.R. § 3.655(b) of a failure to appear for the scheduled examination (e.g., denial of a reopened claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA compensation examination by a VA psychiatrist or psychologist, or contract equivalent, to determine the etiology of any currently diagnosed psychiatric PTSD.  

A copy of the notice of the date, time, and location of the scheduled VA examination should be included in the claims file, which notice should explain the consequences of a failure to appear (which, in the case of a reopened claim, would be denial of the claim, see 38 C.F.R. § 3.655(b)).  

The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner should address the following:

(a) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 

(b) If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran (reports of enemy attacks).  The examiner must specifically state whether the claimed stressor, if not involving combat, is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).
   
The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



